EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Joseph A. Ciardi on November 4, 2021.

The application has been amended as follows: 

	Cancel claims 27, 32, 34, 36, 37, 39 and 41.

	Amend the Incorporation by Reference paragraph as follows:
	The instant application contains a Sequence Listing which has been submitted electronically in ASCII format and is hereby incorporated by reference in its entirety. Said ASCII copy, created December 22, 2020, is named 127299_00301_Second_Revised_Sequence_Listing.txt and is49,265 bytes in size.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the art teaches Cas-protein binding domain comprising the nucleotide sequence of SEQ ID NO: 11 and terminator domains of SEQ ID NO: 114, the art does not teach or suggest .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-2, 5-6, 8-9, 11, 16-18, 23, 47, 66-73 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636